Luke, J.
1. In a garnishment proceeding, where indebtedness is admitted to the defendant, a claimant cannot legally obtain judgment in his favor without traversing the answer of the garnishee. Booth v. Brooke, 6 Ga. App. 299 (64 S. E. 1103). The court properly directed a verdict for the plaintiff in fl. fa.
2. Neither upon the ground of newly discovered evidence nor for any reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.

W. B. Kent, for plaintiffs in error.
B. B. Jackson, contra.